Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Response to Amendment
Applicant’s response to the last office action, filed July 6, 2021 has been entered and made of record. Claims 41-42, 45, 49, 51-52, 54, 57 have been amended; Claims 1-40 were previously cancelled; and claim 61 has been added. By this amendment, claims 41-61 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 41 and 51 are allowable over the prior art of record.
-- Claims 42-50, and 61 are allowable in view of their dependency from claim 41.
-- Claims 52-60 are allowable in view of their dependency from claim 51.
With respect to claim 41, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“associating at least crop reference information with each of the plurality of
digital images; based at least on the crop reference information associated with each of the plurality of digital images, determining relevant images of the plurality of digital images, the relevant images that indicate a change in at least one condition of the portion of the agricultural field; including, in the localized map layer, one or more images from the relevant images that are associated with the selected region, at least some of the one or more images correspond to multiple viewpoints of the different viewpoints; and causing the graphical user interface to display the localized view map layer such that the one or more images from the relevant images are viewable”

	The relevant prior art of record, Kujirai et al, (JP 2013-145507), discloses the creating a list of patterns to be matched according to the shooting range and shooting time of match the image to be analyzed; generates a pseudo image corresponding to each growth time of the crop corresponding to the list of the above patterns; and performing template matching for each region of the analysis target image using the match generated pseudo image, [i.e., implicitly determining relevant images of the plurality of digital images that indicate a change in at least one condition of the portion of the agricultural field based on at least on the crop reference information associated with each of the plurality of digital images pattern]; and extracting the feature amount of the crop and vegetation from each region of the image to be analyzed by using the information 

A further prior art of record, Mas et al (US-PGPUB 2004/0264762), discloses a computer system comprising: one or more processors, (Para 0056, “computer 14” implicitly comprises a processor); one or more non-transitory computer-readable storage media storing sequences of program instructions, (Par. 0090, “computer program”), which, when executed by the one or more processors, cause the one or more processors to perform operations , (Para 0056, “computer 14”), comprising: causing a graphical user interface to display a yield map that identifies at least one of a high yield region or a low yield region of an agricultural field, (see at least: Par. 0061, 0215-0216, 0219, 0221-0222, “see the Final office action for details”);and a localized view map layer created by obtaining, from a database that stores image data, a plurality of digital images of a portion of the agricultural field that corresponds to the selected region of the yield map; and determining relevant images of the plurality of digital images that indicate a change in at least one condition of the portion of the agricultural field, (see at least: Paragraphs. 0056- including, in the localized map layer, one or more images from the relevant images that are associated with the selected region, at least some of the one or more images correspond to multiple viewpoints of the different viewpoints, based at least on the crop reference information associated with each of the plurality of digital images.
	
	A further prior art of record, Johnson (US-PGPUB 2014/0089045); discloses causing the graphical user interface to select a region on the display of the yield map, (see at least: Para 0120-0130, “see the Final office action for details”), and providing notification including maps to specify the location, size, and shape of the area where the stand deficiency has been determined and it falls outside the user's established acceptability parameters, [i.e., localizing view map layer], where enabling the user to alter with data display preferences to get a more nuanced view of the stand determination data, [i.e., implicitly displaying the localized view map layer based on user’s preferences to view images], (Par. 0055); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 51, claim 51 recites substantially similar limitations as set forth in claim 41. As such, claim 51 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
--- Laroia et al, (US-PGPUB 2015/0163406), discloses capturing plurality of digital images at multiple different viewpoints along a path traveled by the mobile image capture device], (see at least: Fig. 13, and Par. 0031, 0037, 0184-0189, 0192).

-- Sauder, (US-PGPUB 2017/0344922), discloses the aspect of agronomic information layer comprising a yield map, and a planting population map, (see at least: Par. 0048).

-- Pirro et al, (US-PGPUB 2006/0191251), discloses an image processing system 82, which is operable to process the picture information to derive characteristics of the crop particles under consideration of the viewing angle between the camera 44 and the flow direction of the chopped crop particles, (Par. 0019)

-- Nellan, (US-PGPUB 2015/0310633), discloses a system 100, which may process images obtained when a field is expected to have one or more specified characteristics, (e.g., crop characteristics), (Par. 0035).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/09/2021